UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 02-4639
SCOTTY MANNS,
                Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              Joseph Robert Goodwin, District Judge.
                            (CR-02-53)

                      Submitted: May 29, 2003

                      Decided: June 19, 2003

    Before WILKINSON, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David O. Schles, STOWERS & ASSOCIATES, Charleston, West
Virginia, for Appellant. Kasey Warner, United States Attorney, Ste-
ven I. Loew, Assistant United States Attorney, Charleston, West Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MANNS
                              OPINION

PER CURIAM:

   Scotty Manns appeals his conviction and twenty-one month sen-
tence for one count of making false statements to the Federal Aviation
Administration and one count of carrying a concealed firearm on an
aircraft in violation of 18 U.S.C. § 1001 (2002) and 49 U.S.C.
§ 46505(b)(1) (2002). On appeal, Manns asserts the district court
erred by not granting him a two level downward adjustment for
acceptance of responsibility under U.S. Sentencing Guidelines Man-
ual § 3E1.1 (2001). Finding no reversible error, we affirm.

   We review a district court’s decision to deny an adjustment for
acceptance of responsibility for clear error. United States v. Ruhe, 191
F.3d 376, 379 (4th Cir. 1999). Section 3E1.1 of the sentencing guide-
lines allows a reduction of the offense level by two levels where the
defendant "clearly demonstrates acceptance of responsibility for his
offense." USSG § 3E1.1. This court has held that the burden is on the
defendant to prove by a preponderance of the evidence that he has
clearly recognized and affirmatively accepted personal responsibility
for his criminal conduct. United States v. Martinez, 901 F.2d 374, 377
(4th Cir. 1990).

   Sentencing judges are afforded great deference in evaluating a
defendant’s acceptance of responsibility. USSG § 3E1.1, comment.
(n.5). One of the factors the district court should consider is whether
the defendant has voluntarily terminated or withdrawn from criminal
conduct or associations. USSG § 3E1.1, comment. (n.1(b)). A district
court may deny the adjustment because of criminal conduct, including
drug use, while on pretrial release. United States v. Kidd, 12 F.3d 30,
34 (4th Cir. 1993). Because Manns tested positive for marijuana use
two separate times during his release on bond, and because the district
court found Manns’ explanations for the positive results were not
credible, we find the district court did not err in denying him credit
for acceptance of responsibility.

  Accordingly, we affirm Manns’ conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
                     UNITED STATES v. MANNS                      3
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                       AFFIRMED